Citation Nr: 0938786	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The underlying claim of service connection for back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A December 1999 rating decision denied a request to 
reopen a claim for back disability.  Although notified of 
that decision and his appellate rights, the Veteran did not 
perfect an appeal.

2.  Evidence associated with the claims file since the RO's 
December 1999 rating decision, which denied the Veteran's 
requests to reopen his previously denied service connection 
claim for back disability, was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 1999 RO decision declining to reopen a claim 
for service connection for a back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the December 1999 RO rating 
decision is new and material, and thus the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran is not necessary.

This appeal arises out of the Veteran's assertion that a 
current back disability had its origin in service.  The 
Veteran argues that he injured his back on several occasions 
during service, claiming that he initially sustained his 
disability while lifting weights and carrying a mortar, and 
then reinjured his back during an automobile accident.  

The Veteran submitted an initial claim for service connection 
for back disability in October 1989.  By a rating decision 
dated in January 1990, the RO denied service connection for 
back disability, noting that the evidence on record indicated 
that the Veteran's in-service back pain was shown to have 
resolved itself during service and that his contemporaneous 
back disability had its origin during an automobile accident 
occurring after service.  The Veteran failed to submit a 
notice of disagreement (NOD) of this decision and it 
thereafter became final.  38 U.S.C.A. § 7104(b).  A rating 
decision from December 1999 subsequently denied the Veteran's 
request to reopen his claim as the Veteran did not provide 
evidence of treatment for or a diagnosis of a back 
disability.

The Veteran submitted an application to reopen his previously 
denied claim of service connection for back disability in 
June 2006.  By rating decision dated in December 2006 the RO 
found that the Veteran had failed to submit new and material 
evidence to reopen his previously denied claim.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In this case, the evidence subsequent to the final decision 
of December 1999 includes an October 1996 private opinion 
from the Gulf Harbor Medical Clinic in New Port Richey, 
Florida, which notes that the Veteran herniated his lumbar 
disc in 1977 during a weightlifting accident.  As noted, the 
Veteran's claim was previously denied because there was no 
evidence that the Veteran's back disability originated in 
service.  The Veteran has provided a medical record 
indicating that he herniated his lumbar disc during service.  
Although this evidence appears to have been related to the 
physician by the veteran, the physician, at the very least, 
found his current disability consistent with the veteran's 
description.  Accordingly, as this evidence was not 
previously of record, this evidence is considered new.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim and raises a reasonable 
possibility of substantiating the claim.  See Justus v. 
Principi, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since 1999 
warrants a reopening of the Veteran's claim of service 
connection for back disability, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for back 
disability is granted.


REMAND

During his hearing before the Board, the Veteran testified 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  VA has a duty to obtain SSA 
records when it has actual notice that the Veteran is 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, action should be taken to contact the SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA disability benefits, 
including the medical records upon which any decision was 
based.  

Furthermore, the Veteran stated that was receiving treatment 
for his back disability at the VA medical facility in Tampa.  
As the most recent records from the Tampa VA Medical Center 
are from October 2007, VA should attempt to obtain any 
outstanding VA medical records.  

Lastly, the Veteran was afforded a VA examination in 
connection with the present claim in January 1990.  A review 
of the examination report reveals that the examiner failed to 
provide an opinion as to the etiology of the Veteran's back 
disability.  Thus, an examination is needed in order to 
obtain a nexus opinion as to the likelihood that the 
Veteran's back disability is related to his active service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
(SSA) should be contacted and requested to 
provide its decision awarding benefits to 
the Veteran.  All supporting medical 
documentation that was utilized in 
rendering the SSA's decision should be 
associated with the claims file.  If the 
SSA records are not obtained, the efforts 
the RO undertook to obtain the records 
should be noted in the Veteran's claims 
file.

2.  With the Veteran's assistance, the RO 
should obtain any outstanding records of 
pertinent VA or private treatment.  In 
particular, the RO should obtain any 
outstanding VA treatment records from VA 
Medical Center in Tampa, from the New Port 
Richey Outpatient Clinic, and from any 
other associated VA and private Outpatient 
Clinics where the Veteran sought treatment 
for his back disability.  All available 
records should be associated with the 
claims file.

3.  Then, the Veteran should be scheduled 
for VA orthopedic examination to determine 
the nature and etiology of his present 
back disability.  Pertinent documents in 
the Veteran's claims folder should be 
reviewed in conjunction with the 
examination and the examiner should note 
that this has been accomplished in the 
examination report.  The examiner should 
then provide an opinion as to whether a 
present back disability is at least as 
likely as not (a 50 percent or higher 
degree of probability) related to 
Veteran's back complaints in service.  The 
examiner should provide a rationale for 
his or her opinion.

4.  Thereafter, the RO should review the 
claim folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


